          Case 6:21-cv-00011-CCL Document 3 Filed 02/11/21 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

    CODY DOWNEY,                                          Cause No. CV 21-11-H-CCL

                 Petitioner,

         vs.                                                          ORDER

    WARDEN;ATTORNEYGENERAL
    OF THE STATE OF MONTANA,

                Respondents.


        On January 8, 2021, 1 state pro se petitioner Cody Downey filed a petition

seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts requires courts to examine the petition before ordering the

respondents to file an answer or any other pleading. The petition must be

summarily dismissed, "[i]f it plainly appears from the face of the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court." Id.

If summary dismissal is not warranted, the judge must order the respondent to file

an answer, motion, or other response or "to take other action the judge may order."




1
 Under the mailbox rule, a pro se prisoner's court filing is deemed filed at the time the prisoner
delivers it to prison authorities for forwarding to the court clerk. See, Houston v. Lack, 487 U.S.
266, 276 (1988).
                                                 1
           Case 6:21-cv-00011-CCL Document 3 Filed 02/11/21 Page 2 of 6



Id. For the reasons discussed below, Mr. Downey's petition will be dismissed as

unexhausted.

      I.      Background/Downey's Claims

      It appears Mr. Downey was sentenced for Sexual Intercourse without

Consent in Montana's Fourth Judicial District, Missoula County, Cause No. DC-

12-265.2 He received a sentence of 20 years, with 15 of those years suspended. 3

On July 17, 2018, Mr. Downey's sentence was revoked due to his non-compliance

with sex offender programming. 4

      Mr. Downey first claims that he completed sexual offender treatment when

he was in prison in 2015 and should not have been subsequently violated for non-

compliance.5 He next claims that he is being discriminated against and unjustly

punished because he has not been accepted into any Department of Corrections

programs.6 Mr. Downey explains he has been denied placement in both pre-release

centers and sober living houses, even though he has been parole eligible since

April of2019. 7 Mr. Downey acknowledges that he has not presented either of

these claims to the state courts and believes he was not required to do so because


22
   See, Montana Correctional Offender Network: https://app.mt.gov/conweb/Offender/3010775/
(accessed February 9, 2021 ).
3
  (Doc. 1 at 3.)
4
  Id. at 2-3.
5
  (Doc. 1 at 4, Jr 13(A)).
6
  Id. at 5, Jr 13(B).
7
  Id.
                                             2
              Case 6:21-cv-00011-CCL Document 3 Filed 02/11/21 Page 3 of 6



he is challenging the actions of the Montana Parole Board.8

           Mr. Downey asks this Court to order his release straight to parole or,

alternatively, to an intensive supervision program.9

           II.      Analysis

           As a preliminary matter, "[t]here is no constitutional or inherent right of a

convicted person to be conditionally released before the expiration of a valid

sentence." Greenholtz v. Inmates ofNeb. Penal & Corr. Complex, 442 U.S. U.S.

1, 7 (1979). In Allen v. Board ofPardons, 792 F.2d 1404 (9th Cir. 1986) affirmed

482 U.S. 369 (1987), the United States Supreme Court held that the Montana

parole statute created a protected liberty interest. But the Montana Legislature

amended that statute in 1989 and the Montana Supreme Court has therefore held

that inmates who committed offenses after 1989 have no liberty interest in parole

and inmates who committed their crimes prior to 1989 are entitled to due process

protections. Worden v. Mont. Bd. ofPardons & Parole, 962 P. 2d 1157, 1165

(Mont. 1998). Mr. Downey committed his underlying offense in 2012 and

therefore has no liberty interest in parole. Thus, his claims, as pied, do not present

a basis for a federal claim.

           Additionally, whether the Parole Board followed state law or its own


8
    See e.g., Id. at 4, Ir 11.
9
    Id. at 7, Ir 16.
                                              3
          Case 6:21-cv-00011-CCL Document 3 Filed 02/11/21 Page 4 of 6



procedures is an issue of state law and Mr. Downey may not "transform a state-law

issue into a federal one merely by asserting a violation of due process." Langford

v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (citations omitted). To the extent that

Mr. Downey attempts to challenge the operational procedures of the Montana

Parole Board, the claim is not cognizable in federal habeas.

      Setting these issues aside and assuming that Mr. Downey could present a

cognizable federal claim, before he can proceed in this Court, Mr. Downey must

exhaust his claims in the state court system. The pending petition will be

dismissed without prejudice in order to allow Mr. Downey to exhaust his claims

and then return to this Court, if necessary, at a later date.

      Federal courts may not grant a writ of habeas corpus brought by an

individual in custody pursuant to a state court judgment unless "the applicant has

exhausted the remedies available in the courts of the State." 28 U.S.C.

§2254(b)( 1)(A). The exhaustion requirement is grounded in the principles of

comity and gives states the first opportunity to correct alleged violations of a

prisoner's federal rights. Coleman v. Thompson, 501 U.S. 722, 731 (1991).

      To meet the exhaustion requirement, a petitioner must (1) use the "remedies

available,"§ 2254(b)(l)(A), through the state's established procedures for

appellate review, 0 'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); (2) describe

"the federal legal theory on which his claim is based," Davis v. Silva, 511 F .3d
                                            4
          Case 6:21-cv-00011-CCL Document 3 Filed 02/11/21 Page 5 of 6



1005, 1009 (9th Cir. 2008); and (3) describe "the operative facts . . . necessary to

give application to the constitutional principle upon which the petitioner relies," id.

See also Gray v. Netherland, 518 U.S. 152, 162-63 ( 1996) (discussing Picard v.

Connor, 404 U.S. 270 (1971) and Anderson v. Harless, 459 U.S. 4 (1982)). A

petitioner must meet all three prongs of the test in one proceeding.

      Mr. Downey's own petition makes it clear that his claims have not yet been

presented to and adjudicated by the state courts. Accordingly, there may still be

remedies available to Mr. Downey under state law. Because Mr. Downey has not

yet exhausted his available state court remedies, this Court cannot review the

claim. See, Rose v. Lundy, 455 U.S. 509 (1982). Dismissal is without prejudice,

Slack v. McDaniel, 529 U.S. 473, 485-86 (2000), and Mr. Downey may return to

this Court if and when he fully exhausts the claims relative to his current custody.

      III.   Certificate of Appealability

      "The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant." Rule l l(a), Rules Governing§ 2254

Proceedings. A COA should issue as to those claims on which the petitioner

makes "a substantial showing of the denial of a constitutional right." 28 U.S.C. §

2253(c)(2). The standard is satisfied if "jurists of reason could disagree with the

district court' s resolution of [the] constitutional claims" or "conclude the issues

presented are adequate to deserve encouragement to proceed further." Miller-El v.
                                           J
          Case 6:21-cv-00011-CCL Document 3 Filed 02/11/21 Page 6 of 6



Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529 U.S. at 484). Where a claim

is dismissed on procedural grounds, the court must also decide whether "jurists of

reason would find it debatable whether the district court was correct in its

procedural ruling." Gonzalez v. Thaler, 656 U.S. 134, 140-41 (2012) (quoting

Slack, 529 U.S. at 484).

      Mr. Downey has not yet made a substantial showing that he was deprived of

a constitutional right. Further, because his petition is unexhausted, reasonable

jurists would find no basis to encourage further proceedings at this time. There are

no close questions and there is no reason to encourage further proceedings in this

Court. A certificate of appealability is denied.

      Based on the foregoing, IT IS HEREBY ORDERED:

      1. The Petition (Doc. 1) is DISMISSED without prejudice as

unexhausted.

      2. The Clerk of Court is directed to enter by separate document a

judgment in favor of Respondents and against Petitioner.

      3. A certificate of appealability is DENIED.

      DATED this    ~1y       of February, 2021.




                                          6
